Citation Nr: 0010520	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for diabetes mellitus is well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for coronary artery disease with a history of 
coronary artery bypass graft surgery is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for the post-operative residuals of a partial 
resection of the left lung, secondary to a benign tumor, is 
well grounded.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO), which denied as not well 
grounded the veteran's claims of entitlement to service 
connection for diabetes mellitus, coronary artery disease and 
post-operative residuals of a partial resection of the left 
lung.

In a Substantive Appeal (VA Form 9) received in November 
1998, the veteran requested a personal hearing before a 
member of the Board at the Central Office.  The requested 
hearing was scheduled and the veteran was notified of the 
date and time of his personal hearing in a February 1999 
letter from the Board.  However, in a signed statement 
submitted in February 1999, the veteran withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran's diabetes mellitus existed 
during service or for a number of years thereafter or is 
related to service.

2.  There is no competent medical evidence of record 
demonstrating that the veteran's coronary artery disease with 
a history of coronary artery bypass graft surgery existed 
during service or for a number of years thereafter or is 
related to service.

3.  There is no competent medical evidence of record 
demonstrating that the veteran's post-operative residuals of 
a partial resection of the left lung, secondary to a benign 
tumor, existed during service or for a number of years 
thereafter or is related to service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for coronary artery disease 
with a history of coronary artery bypass graft surgery.  
38 U.S.C.A. § 5107(a).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for the post-operative 
residuals of a partial resection of the left lung secondary 
to a benign tumor.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
diabetes mellitus, coronary artery disease and the post-
operative residuals of a partial resection of the left lung.  
In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which is relevant to 
these claims; then review the factual background of this 
case; and finally proceed to analyze the claims and render a 
decision.  

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for certain chronic 
disabilities, including diabetes mellitus and coronary artery 
disease, if such are shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).  

Well grounded claims

The threshold question regarding any claim is whether the 
veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), the United States Court 
of Appeals for Veterans Claims (Court) determined that a 
well-grounded claim for service connection consists of (1) a 
medical diagnosis of a current disability, (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  

In Savage, the Court held that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, presently set forth in 38 
C.F.R. § 3.303(b).  Savage, 10 Vet. App. at 497.  The Court 
further held, however, that there must still be competent 
medical evidence demonstrating a relationship between the 
veteran's post-service symptomatology and his claimed current 
disability, unless such a relationship is one as to which a 
lay person's observation is competent.  In Voerth v. West, 13 
Vet. App. 117 (1999), the Court reaffirmed that under Savage, 
a claimant must still provide competent medical evidence 
linking his continuous symptomatology to his current 
condition.  See McManaway v. West, 13 Vet. App. 60, 65 
(1999).

Factual Background

Upon induction into service, an examiner found that the 
veteran's lungs and cardiovascular system were normal.  His 
blood pressure was noted to be 130/86 and a urinalysis was 
negative for any evidence of sugar or albumin.  Subsequent 
service medical records are negative for any complaints or 
treatment related to a heart condition, hypertension, lung 
problems, or diabetes mellitus.  During a separation 
examination conducted December 1945, the veteran's 
cardiovascular system and lungs were again found to be normal 
and chest x-rays reportedly revealed no significant 
abnormalities.  The examiner further found that the veteran's 
blood pressure was 130/90 and that a urinalysis was negative 
for any evidence of sugar or albumin. 

In July 1997, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus, partial lung 
removal, and "open heart surgery - with 3 bypasses."  The 
veteran indicated that he had undergone 2 operations for his 
lungs and heart, and that he had been a diabetic for 53 
years.  He stated that these conditions have left him in a 
run down, unstable, weak, and motionless.  The veteran 
indicated that he was first diagnosed with diabetes in May 
1954 and that he had been taking insulin injections since 
that time.  He reported that he had last worked in 1979.

Throughout his appeal, the veteran has submitted signed 
statements from a number of private physicians indicating 
that they had treated the veteran for each of his claimed 
disabilities.  For example, among these letters is an April 
1998 letter from Dr. F.F., in which the physician indicated 
that the veteran was significantly disabled due to a number 
of chronic disabilities, including coronary artery disease 
and diabetes mellitus.  In another April 1998 letter, Dr. 
D.L. noted that the veteran had undergone a partial left 
pneumonectomy for a benign tumor in 1965.  Dr. D.L. further 
noted that the veteran currently suffered from diabetes 
mellitus, first diagnosed in 1955, and coronary artery 
disease, which had resulted in triple bypass surgery in 1995.  
The veteran also submitted additional statements from these 
and other physicians in support of his contention that his 
disabilities were of a chronic and ongoing nature, and 
causing him significantly disability.

In the March 1998 rating decision which forms the basis for 
this appeal, the RO denied the veteran's claim of entitlement 
to service connection for diabetes mellitus, coronary artery 
disease, and the post-operative residuals of a partial 
resection of the left lung.  The veteran subsequently 
submitted a timely Notice of Disagreement in which he 
contended that all of his claimed disabilities were of a 
chronic nature and were related to his service in World War 
II.  

With a VA Form 9 received in November 1998, the veteran 
enclosed a copy of the Statement of the Case that had been 
issued in which he specifically marked the chronicity and 
continuity provisions of 38 C.F.R. § 3.303.  In a subsequent 
statement submitted in February 1999, the veteran reiterated 
his general statement that his claimed disabilities were due 
to his service in World War II.

Analysis

The veteran is claiming entitlement to service connection for 
diabetes mellitus, coronary artery disease and the post-
operative residuals of a partial resection of the left lung.  
He essentially contends that these conditions are related to 
his service during World War II.

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether that claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability; (2) incurrence or 
aggravation of a disease or injury in service; (3) a nexus 
between the in-service injury or disease and the current 
disability.  Caluza, 7 Vet. App. at 503.  All three prongs of 
the Caluza test must be met.

In this instance, the Board finds that the veteran has 
satisfied the first element of Caluza, as he has submitted 
competent medical evidence of current diagnoses of diabetes 
mellitus and coronary artery disease, as well as competent 
medical evidence showing that he underwent a partial left 
pneumonectomy for a benign tumor.

The Board further finds, however, that the veteran has failed 
to satisfy both the second and third elements of Caluza, as 
he has submitted no evidence demonstrating either the 
incurrence or aggravation of his claimed conditions in 
service, and no competent medical evidence of a nexus between 
his claimed disabilities and service.  

In this regard, the Board notes that the veteran's service 
medical records do not reflect any treatment for any of these 
conditions in service.  There is also no other evidence of 
record showing that the veteran was either diagnosed with or 
treated for these conditions at any time during service.  
Moreover, there is no evidence that any of the claimed 
disabilities existed during the one year presumptive period 
after service.  In fact, the veteran himself has never 
pointed to having received any treatment or diagnoses related 
to his claimed conditions prior to 1954.  

There is also no indication in the record that any competent 
medical examiner has ever found that the veteran's current 
disabilities are related to service.

The only evidence that the veteran has submitted regarding 
either the second or third elements of Caluza, i.e. in-
service incurrence and medical nexus to service, are his own 
statements that it is his belief that all of his claimed 
disabilities are related to his service during World War II.  
However, while the veteran may believe that his disabilities 
are related to service, as a lay person, he is not considered 
competent to render opinions on medical matters such as 
diagnosis or causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

The Board notes that the veteran has also repeatedly asserted 
that his claimed disabilities are "chronic conditions". He 
appears to be contending that he should be entitled to 
service connection solely on that basis.  However, in order 
to be entitled to presumptive service connection for a 
chronic condition, the record must demonstrate that the 
claimed condition manifested itself to a compensable degree 
within one year after the veteran was separated from service.  
The mere fact that a condition is chronic, by itself, does 
not create entitlement to service connection; rather, there 
must be evidence demonstrating that the chronic condition 
manifested itself to a compensable degree within the 
applicable time period.  

In this case, there is no evidence indicating that either the 
veteran's diabetes mellitus or coronary artery disease 
manifested to any degree whatsoever within one year of his 
discharge from service.  The record shows that the veteran's 
diabetes mellitus was not diagnosed until at least 1954 and 
his coronary artery disease not until decades after service.  
The veteran has never reported receiving any treatment for 
either of these conditions either during service or within 
one year of his discharge.  Furthermore, he has never 
actually alleged that either of these conditions manifested 
to any degree either during service or within one year of 
discharge, and there is no evidence indicating that such was 
the case.  Thus, the Board concludes that the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board further notes that in describing his conditions as 
"chronic", the veteran has also alluded to the chronicity 
and continuity of symptomatology provisions set forth in 38 
C.F.R. § 3.303(b) as a basis for service connection.  
However, those provisions apply only when there is evidence 
showing that the chronic condition existed in service.  In 
this case, the evidence does not show that the veteran's 
claimed disabilities existed in service, and the veteran has 
never alleged that such was the case.  Thus, he has not 
demonstrated either "chronicity" or "continuity of 
symptomatology" within the meaning of 38 C.F.R. § 3.303(b). 

In summary, the Board finds that the veteran has submitted no 
evidence demonstrating either the incurrence or aggravation 
of his claimed conditions in service, and no competent 
medical evidence of a nexus between his claimed disabilities 
and his service.  As discussed above, each of the claimed 
conditions first appeared a number of years after service, 
and there is no competent medical evidence linking them to 
service.  The veteran thus has not submitted well-grounded 
claims of entitlement to service connection for diabetes 
mellitus, coronary artery disease, and for the post-operative 
residuals of a partial resection of the left lung under 
38 U.S.C.A. § 5107(a).  See Caluza, 7 Vet. App. at 506 
(1995).  The benefits sought on appeal are accordingly 
denied.

Additional Matters

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  The Court 
has held that VA, in certain circumstances, may be obligated 
to advise the claimant of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Court has also held that 
the obligation exists only in the limited circumstances where 
an appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341 (1996).

The record reflects that in the March 1998 rating decision, 
the RO informed the veteran of the requirements for a well-
grounded claim, and of the need to submit such evidence.  
Furthermore, the veteran was specifically informed in a 
November 1997 letter from the RO of the need to submit any 
records of medical treatment received since his discharge 
that may be available.  Because the veteran had already 
submitted statements from several private physicians, the RO 
also enclosed several VA Form 21-4132's, Authorization and 
Consent to Release Information, so that the RO could assist 
the veteran in obtaining treatment records from these and 
other physicians.  However, in a November 1997 statement, the 
veteran responded that he had already submitted "all 
pertinent [and] important documentation" in support of his 
claim.  

The Board finds that VA has not only satisfied the duty to 
inform the veteran of the evidence needed in this case, but 
that VA also went beyond the duty to inform by offering to 
request medical records on his behalf.  See Voerth v. West, 
13 Vet. App. 117 (1999).  Further, by this decision, VA again 
informs the veteran of the kind of evidence that would serve 
to make his claim well grounded, namely medical nexus 
evidence.






CONTINUED ON NEXT PAGE


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is denied.

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
coronary artery disease with a history of coronary artery 
bypass graft surgery is denied.

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for the 
post-operative residuals of a partial resection of the left 
lung, secondary to a benign tumor, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
   The Board notes in passing that even if the veteran had pointed to symptomatology during service, he 
would still have to provide competent medical nexus evidence linking that symptomatology to his current 
conditions.  See Voerth, 13 Vet. App. at 120.  In this case, there is no in-service symptomatology on which to 
base a contention under 38 C.F.R. § 3.303(b) and there is also no medical nexus evidence.
- 11 -


- 1 -


